EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of April 14,
2011, between Synta Pharmaceuticals Corp., a Delaware Corporation (the
“Company”), and the purchaser identified on the signature pages hereto
(including its successors and assigns, the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Purchaser, and the Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1                                 Definitions.  In addition to the terms
defined elsewhere in this Agreement, for all purposes of this Agreement, the
following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the fourth Trading Day
following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
with offices located at One Financial Center, Boston, MA 02111.

 

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.1(dd).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“NASDAQ” means The NASDAQ Global Market.

 

“Per Share Purchase Price” equals $4.89, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

2

--------------------------------------------------------------------------------


 

“Prospectus” means the base prospectus included in the Registration Statement,
including all documents and information deemed to be part of the base prospectus
by incorporation by reference or otherwise, as amended from time to time.

 

“Prospectus Supplement” means any supplement to the Prospectus complying with
Rule 424(b) of the Securities Act, including the prospectus supplement that will
be filed with the Commission and delivered by the Company to the Purchaser at or
prior to the Closing including the documents incorporated by reference therein.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-152833 which registers the sale of the Shares to the
Purchaser, including all exhibits, financial schedules and all documents and
information deemed to be part of the Registration Statement by incorporation by
reference or otherwise, as amended from time to time, including the information
(if any) contained in the Prospectus Supplement and deemed to be part thereof
under the rules of the Securities Act.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock).

 

“Subscription Amount” means the aggregate amount to be paid for Shares purchased
hereunder as specified below the Purchaser’s name on the signature page of this
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2010,
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the Common Stock is traded on NASDAQ.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

3

--------------------------------------------------------------------------------


 

“Transfer Agent” means ComputerShare Trust Company, the current transfer agent
of the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1                                 Closing.  On the Closing Date, upon the
terms and subject to the conditions set forth herein, the Company agrees to
sell, and the Purchaser agrees to purchase, Shares in an amount as set forth on
the signature page hereto executed by the Purchaser.  Promptly after receipt of
the Shares referenced in Section 2.2(a)(iii), the Purchaser shall deliver to the
Company, via wire transfer or a certified check, immediately available funds
equal to the Purchaser’s Subscription Amount as set forth on the signature
page hereto executed by the Purchaser, and the Company and the Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at or prior to the
Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree. In the event the
Closing Date has not occurred on or prior to the fourth Trading Day following
the date hereof due to a failure by the Company to satisfy any of the applicable
conditions precedent, the Purchaser’s obligations hereunder shall terminate.

 

2.2                                 Deliveries.

 

(a)                                  On or prior to the Closing Date, the
Company shall deliver or cause to be delivered to the Purchaser the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a legal opinion of Company Counsel in form
and substance reasonably satisfactory to the Purchaser;

 

(iii)                               a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver via the Depository
Trust Company Deposit or Withdrawal at Custodian system (“DWAC”) a number of
Shares equal to the Purchaser’s Subscription Amount divided by the Per Share
Purchase Price, registered in the name of the Purchaser; and

 

(iv)                              the Prospectus Supplement (which may be
delivered in accordance with Rule 172 under the Securities Act).

 

(b)                                 On or prior to the Closing Date, the
Purchaser shall deliver or cause to be delivered to the Company the following:

 

(i)                                     this Agreement duly executed by the
Purchaser; and

 

(ii)                                  after receipt of the Shares referenced in
Section 2.2(a)(iii), the Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company.

 

4

--------------------------------------------------------------------------------


 

2.3                                 Closing Conditions.

 

(a)                                  The obligations of the Company hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)                                     the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Purchaser contained herein (unless as of a specific date therein);

 

(ii)                                  all obligations, covenants and agreements
of the Purchaser required to be performed at or prior to the Closing Date shall
have been performed in all material respects; and

 

(iii)                               the delivery by the Purchaser of the items
set forth in Section 2.2(b) of this Agreement.

 

(b)                                 The obligations of the Purchaser hereunder
in connection with the Closing are subject to the following conditions being
met:

 

(i)                                     the accuracy in all material respects
when made and on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein);

 

(ii)                                  all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

(iii)                               the delivery by the Company of the items set
forth in Section 2.2(a) of this Agreement;

 

(iv)                              there shall have been no Material Adverse
Effect with respect to the Company since the date hereof; and

 

(v)                                 from the date hereof through the Closing
Date, trading in the Common Stock shall not have been suspended by the
Commission or NASDAQ (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1                                 Representations and Warranties of the
Company.  Except as disclosed in the SEC Reports or the Registration Statement
and the Prospectus, the Company hereby makes the following representations and
warranties to the Purchaser:

 

(a)                                  Subsidiaries.  All of the direct and
indirect subsidiaries of the Company are set forth on Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2010. 
Except as disclosed in the SEC Reports, the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(b)                                 Organization and Qualification.  The Company
and each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing (where such concept is
recognized) under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)                                  Authorization; Enforcement.  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder.  The execution and
delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals, which will be obtained by the Company on or prior to the
Closing Date.  Each Transaction Document to which it is a party has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the

 

6

--------------------------------------------------------------------------------


 

terms hereof and thereof, assuming due authorization, execution and delivery by
the Purchaser thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in respect of the Purchaser in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law or
public policy.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents, the issuance and sale
of the Shares and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(e)                                  Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.2 of this Agreement,
(ii) the filing with the Commission of the Prospectus Supplement, (iii) an
application to NASDAQ for the listing of the Shares for trading thereon in the
time and manner required thereby, and (iv) such filings as are required to be
made under applicable state securities laws or FINRA (collectively, the
“Required Approvals”).  All Required Approvals necessary for the transactions
contemplated by the Transaction Documents, including the delivery of the Shares
to the Purchaser, will have been obtained by the Company on or prior to the
Closing Date.

 

(f)                                    Issuance of the Shares; Registration. 
The Shares are duly authorized and, when issued, paid for and delivered in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company and free and
clear of any and all restrictions on transfer.  The Company has

 

7

--------------------------------------------------------------------------------


 

reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to this Agreement. The Registration Statement was
declared effective on August 28, 2008 (the “Effective Date”).  The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the Commission and no
proceedings for that purpose have been instituted or are threatened by the
Commission.  Any required filing of the Prospectus Supplement will be made in
the manner and within the time period required by such Rule 424(b).  At the time
the Registration Statement and any amendments thereto became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(g)                                 Capitalization.  The authorized
capitalization of the Company is as set forth in the SEC Reports.  No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as described in the SEC Reports and pursuant to the Company’s
stock plans, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any Common Stock, or contracts, commitments, understandings or arrangements by
which the Company or any Subsidiary is or may become bound to issue additional
Common Stock or Common Stock Equivalents.  The issuance and sale of the Shares
will not obligate the Company to issue Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Shares.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

(h)                                 SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company

 

8

--------------------------------------------------------------------------------


 

under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to the disqualification provisions set
forth in Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)                                     Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in a subsequent
SEC Report filed prior to the date hereof, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock plans and except to the extent any officer,
director or Affiliate may purchase Shares under this Agreement.  The Company
does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the Shares contemplated by
this Agreement, no event, liability, or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been disclosed in the
Registration Statement and the Prospectus.

 

9

--------------------------------------------------------------------------------


 

(j)                                     Litigation.  There is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) could adversely affect or challenge the legality, validity or enforceability
of any of the Transaction Documents or the Shares or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or, to the Company’s knowledge, any current director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)                                  Labor Relations.  No material labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company, which could reasonably be expected to result in a
Material Adverse Effect.  None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are good.  To
the knowledge of the Company, no executive officer is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all applicable U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(l)                                     Compliance.  Neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws applicable to its
business, except in each case as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

(m)                               Regulatory Permits.  The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not or would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit, except for such revocation or modification as would not
have or reasonably be expected to result in a Material Adverse Effect.

 

(n)                                 Title to Assets.  Except as described in the
SEC Reports, the Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens created under license or collaboration agreements relating to the
Company’s products or Intellectual Property Rights and Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance, except where such non-compliance
would not have or reasonably be expected to result in a Material Adverse Effect.

 

(o)                                 Patents and Trademarks.  The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement.  Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as would not have a
Material Adverse Effect.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable.

 

(p)                                 Insurance.  The Company and the Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged.  Neither the
Company nor any Subsidiary has been notified that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business

 

11

--------------------------------------------------------------------------------


 

at a cost that would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(q)                                 Transactions With Affiliates and Employees. 
Except as set forth in the SEC Reports or with respect to the purchase of Shares
under this Agreement, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, that would be required to be disclosed in the Registration Statement or
the Prospectus and is not so disclosed.

 

(r)                                    Sarbanes-Oxley; Internal Accounting
Controls.  The Company is in material compliance with any and all requirements
of the Sarbanes-Oxley Act of 2002 that are applicable to the Company and
effective as of the date hereof, and any and all rules and regulations
promulgated by the Commission thereunder that are applicable to the Company and
effective as of the date hereof and as of the Closing Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to provide
reasonable assurance that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.

 

(s)                                  Investment Company. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the Shares,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

(t)                                    Listing and Maintenance Requirements. 
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Company has not in the 12 months preceding the date hereof
received

 

12

--------------------------------------------------------------------------------


 

notice from NASDAQ to the effect that the Company is not in compliance with the
listing or maintenance requirements of NASDAQ, and the Company is in material
compliance with all such listing and maintenance requirements.

 

(u)                                 Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company confirms that neither it nor any other Person
acting on its behalf has provided the Purchaser or its agents or counsel with
any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Registration
Statement.   The Company understands and confirms that the Purchaser will rely
on the foregoing representation in effecting transactions in securities of the
Company.  The Company acknowledges and agrees that Purchaser makes or has made
no representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(v)                                 Tax Status.  Except for matters that would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, the Company and each Subsidiary has filed all
necessary United States federal and state income and all foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon. 
There are no unpaid taxes in any material amount claimed to be overdue by the
Company by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim.

 

(w)                               Foreign Corrupt Practices.  Neither the
Company, nor to the knowledge of the Company, any agent or other person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(x)                                   Accountants.  Ernst & Young LLP, who have
audited certain financial statements and related schedules included or
incorporated by reference in the Registration Statement and the Prospectus, is
an independent registered public accounting firm as required by the Securities
Act and the Public Company Accounting Oversight Board.

 

(y)                                 Acknowledgement Regarding Purchaser’s
Trading Activity.  Anything in this Agreement or elsewhere herein to the
contrary notwithstanding (except for Sections 3.2(e) and 4.6 hereof), it is
understood and acknowledged by the Company that: (i) the Purchaser has not been
asked by the Company to agree, nor has the Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (ii) past or future open market or other
transactions by the Purchaser, specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the Closing, may negatively
impact the market price of the

 

13

--------------------------------------------------------------------------------


 

Company’s publicly-traded securities; (iii) the Purchaser, and counter-parties
in “derivative” transactions to which the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) the Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction.  The
Company further understands and acknowledges that (y) the Purchaser may engage
in hedging activities at various times during the period that the Shares are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(z)                                   Regulation M Compliance.  Neither the
Company, nor any of the Company’s officers, directors or Affiliates has taken or
will take, directly or indirectly, any action designed or intended to stabilize
or manipulate the price of any security of the Company, or which caused or
resulted in, or which might in the future reasonably be expected to cause or
result in, stabilization or manipulation of the price of any security of the
Company or any other actions which would directly or indirectly violate
Regulation M of the Exchange Act.

 

(aa)                            FDA.  The studies, tests and preclinical and
clinical trials conducted by or on behalf of or sponsored by the Company or in
which the Company or its product candidates have participated that are described
in the Registration Statement and Prospectus or the results of which are
referred to in the Registration Statement or Prospectus were and, if still
pending, are being conducted (and with respect to such clinical trials being
conducted on behalf of the Company, are, to the Company’s knowledge, being
conducted) in all material respects in accordance with medical and scientific
research procedures that the Company reasonably believes are appropriate and in
compliance with all applicable laws and authorizations, including, without
limitation, the Federal Food, Drug and Cosmetic Act and the rules and
regulations promulgated thereunder. The descriptions in the Registration
Statement and Prospectus of the results of such clinical trials are accurate and
fairly present the data derived from such clinical trials, and the Company has
no knowledge of any studies or tests performed by or on behalf of the Company
the results of which are materially inconsistent with or otherwise materially
call into question the results described or referred to in the Registration
Statement and Prospectus. Except to the extent disclosed in the Registration
Statement and the Prospectus, the Company has not received any notices or other
correspondence from the United States Food and Drug Administration (“FDA”) or
any other governmental agency requiring the termination, suspension or
modification of any clinical trials that are described in the Registration
Statement or Prospectus or the results of which are referred to in the
Registration Statement or Prospectus..

 

(bb)                          Office of Foreign Assets Control.  Neither the
Company nor, to the Company’s knowledge, any director, officer, agent, employee
or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

14

--------------------------------------------------------------------------------


 

(cc)                            Money Laundering.  The operations of the Company
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(dd)                          The Company and its Subsidiaries are in compliance
with all foreign, federal, state and local rules, laws and regulations relating
to the use, treatment, storage and disposal of hazardous or toxic substances or
waste and protection of health and safety or the environment which are
applicable to their businesses (“Environmental Laws”), except where the failure
to comply would not, singly or in the aggregate, have a Material Adverse
Effect.  There has been no storage, generation, transportation, handling,
treatment, disposal, discharge, emission, or other release of any kind of toxic
or other wastes or other hazardous substances by, due to, or caused by the
Company or any of its Subsidiaries (or, to the Company’s knowledge, any other
entity for whose acts or omissions the Company or any of its Subsidiaries is or
may otherwise be liable) upon any of the property now or previously owned or
leased by the Company or any of its Subsidiaries, or upon any other property, in
violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance,
rule (including rule of common law), regulation, order, judgment, decree or
permit, give rise to any liability, except for any violation or liability which
would not, singly or in the aggregate with all such violations and liabilities,
have a Material Adverse Effect; and there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company has knowledge, except for any such
disposal, discharge, emission, or other release of any kind which would not,
singly or in the aggregate with all such discharges and other releases, have a
Material Adverse Effect.  In the ordinary course of business, the Company and
its subsidiaries conduct periodic reviews of the effect of Environmental Laws on
their businesses and assets, in the course of which they identify and evaluate
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, any related constraints on operating
activities and any potential liabilities to third parties).  On the basis of
such reviews, the Company and its subsidiaries have reasonably concluded that
such associated costs and liabilities would not have, singly or in the
aggregate, a Material Adverse Effect.

 

3.2                                 Representations and Warranties of the
Purchaser.  The Purchaser hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a)                                  Organization; Authority.  The Purchaser is
either an individual or an entity duly organized, validly existing and in good
standing (where such concept is recognized) under the laws of the jurisdiction
of its organization with full right, corporate or partnership

 

15

--------------------------------------------------------------------------------


 

power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of the
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by or on behalf of the Purchaser, and when delivered by the Purchaser
in accordance with the terms hereof, assuming due authorization, execution and
delivery by the Company thereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by the Purchaser of the Transaction Documents and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not (i) conflict with or violate any provision of the
Purchaser’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Purchaser, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Purchaser
debt or otherwise) or other understanding to which the Purchaser is a party or
by which any property or asset of the Purchaser is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Purchaser is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Purchaser is bound or affected except in the case of each of clauses (ii) and
(iii), such as would not reasonably be expected to have a material adverse
effect on the Purchaser’s ability to perform in any material respect its
obligations under any Transaction Documents.

 

(c)                                  Certain Transactions and Confidentiality. 
Other than consummating the transactions contemplated hereunder, the Purchaser
has not, nor has any Person acting on behalf of or pursuant to any understanding
with the Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that the Purchaser first became aware of the
transactions contemplated hereunder and ending immediately following the
issuance of the initial press release described in Section 4.2 below. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment

 

16

--------------------------------------------------------------------------------


 

decision to purchase the Shares covered by this Agreement.  Other than to other
Persons party to this Agreement and to representatives of the Purchaser, the
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.

 

(d)                                 Prospectus.  The Purchaser represents that
it has received or can obtain on the Commission’s EDGAR filing system at
www.sec.gov the Prospectus, which is part of the Registration Statement.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                                 Integration.  The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of NASDAQ such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

 

4.2                                 Securities Laws Disclosure; Publicity.  The
Company shall, by 9:30 a.m. (New York City time) on the Trading Day immediately
following the date hereof, issue a press release disclosing the material terms
of the transactions contemplated hereby. The Company shall as soon as
practicable, but in any event within four Business Days following the date
hereof, file a Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, which Form 8-K shall include this Agreement
and any other material Transaction Documents as exhibits thereto.  From and
after the issuance of such press release, the Company shall have publicly
disclosed all material, non-public information delivered to the Purchaser by the
Company or any of its subsidiaries, or any of its respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  The Company and the Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of the
Purchaser, or without the prior consent of the Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Purchaser, or include the
name of the Purchaser in any filing with the

 

17

--------------------------------------------------------------------------------


 

Commission or any regulatory agency or NASDAQ, without the prior written consent
of the Purchaser, except (a) as required by federal securities law in connection
with the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (b) to the extent such disclosure is
required by law or NASDAQ regulations.

 

4.3                                 Non-Public Information.  Except with respect
to the material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
other Person acting on its behalf will provide the Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Purchaser shall have executed a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.4                                 Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Shares hereunder substantially as set forth in
the Prospectus Supplement.

 

4.5                                 Indemnification of Purchaser.   Subject to
the provisions of this Section 4.5, the Company will indemnify and hold the
Purchaser and its directors, trustees, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur due to a claim by a third party as a result of or
relating to any action instituted against the Purchaser in any capacity, or its
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party.  Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no

 

18

--------------------------------------------------------------------------------


 

more than one such separate counsel for all Purchaser parties entitled to
indemnification hereunder.  The Company will not be liable to any Purchaser
Party under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents. The
Company will have the exclusive right to settle any claim or proceeding,
provided that the Company will not settle any such claim, action or proceeding
without the prior written consent of the Purchaser Party, which will not be
unreasonably withheld or delayed; provided, however, that such consent shall not
be required if the settlement includes a full and unconditional release
satisfactory to the Purchaser Party from all liability arising or that may arise
out of such claim or proceeding and does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
Purchaser Party and is only comprised of a cash settlement.

 

4.6                                 Certain Transactions and Confidentiality.
The Purchaser covenants that it will not execute any purchases or sales,
including Short Sales of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced (or
should have been announced as so provided) pursuant to the initial press release
as described in Section 4.2 in violation of securities laws.  The Purchaser
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.2, the Purchaser will maintain the
confidentiality of the existence and terms of this transaction.  Notwithstanding
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) the Purchaser
makes no representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.2 (or should
have been announced as so provided), (ii) the Purchaser shall not be restricted
or prohibited from effecting any transactions in any securities of the Company
in accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.2 and (iii) the
Purchaser shall not have any duty of confidentiality to the Company or its
Subsidiaries after the earlier of (x) issuance of the initial press release as
described in Section 4.2 and (y) 9:30 a.m. (New York City time) on the Trading
Day immediately following the date hereof.  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of the Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of the Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V.
MISCELLANEOUS

 

5.1                                 Fees and Expenses.  Each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchaser.

 

5.2                                 Entire Agreement.  The Transaction Documents
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters.

 

5.3                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.4                                 Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

5.5                                 Successors and Assigns.  This Agreement has
been and is made for the benefit of the Purchaser, the Company and their
respective successors and assigns.  The term “successors and assigns” shall not
include any purchaser of Shares from the Purchaser merely because of such
purchase.

 

5.6                                 No Third-Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.5.

 

5.7                                 Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware. Each party hereby
irrevocably

 

20

--------------------------------------------------------------------------------


 

submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Delaware for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

5.8                                 Execution.  This Agreement may be executed
in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

5.9                                 Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

5.10                           Remedies.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, the Purchaser and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.11                           Independent Nature of Purchaser’s Obligations and
Rights.  The Purchaser acknowledges that the Company is also entering into
common stock purchase agreements in form and substance identical to this
Agreement with other purchasers contemporaneously herewith.  The obligations of
the Purchaser under any Transaction Document are several and not joint with the
obligations of any other such purchaser of the Company’s securities, and the
Purchaser shall not be responsible in any way for the performance or
non-performance of the

 

21

--------------------------------------------------------------------------------


 

obligations of any other such purchaser of the Company’s securities under any
other document.  Nothing contained herein or in any Transaction Document, and no
action taken by the Purchaser pursuant thereto, shall be deemed to constitute a
partnership, an association, a joint venture or any other kind of entity with
any other such purchaser, or create a presumption that the Purchaser and any
other such purchaser are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Documents and any other documents.  The Purchaser shall be entitled to
independently protect and enforce its rights including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other purchaser to be joined as an
additional party in any proceeding for such purpose.  The Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.

 

5.12                           Saturdays, Sundays, Holidays, etc.  If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

5.13                           Construction. The parties agree that each of them
and/or their respective counsel has reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

 

5.14                           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

(Signature Pages Follow)

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SYNTA PHARMACEUTICALS CORP.

Address for Notice:

 

 

 

 

By:

 

 

Synta Pharmaceuticals Corp.

 

Name:

 

545 Hartwell Avenue

 

Title:

 

Lexington, MA 20421

 

Attn: Wendy E. Rieder, Esq.

 

          General Counsel

 

Fax: 781-240-1066

 

Email: wrieder@syntapharma.com

With a copy to (which shall not constitute notice):

 

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Brian P. Keane

Fax: 617-542-2241

Email:  bkeane@mintz.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

23

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGE TO SYNTA COMMON STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Authorized Signatory:

 

 

 

Facsimile Number of Authorized Signatory:

 

 

 

Address of Purchaser:

 

 

 

Address or DWAC Instructions for Delivery of Shares for Purchaser:

 

 

Subscription Amount: $

 

Shares:

 

24

--------------------------------------------------------------------------------